Title: To George Washington from George Walton, 11 March 1789
From: Walton, George
To: Washington, George

 

Sir
[Augusta, Ga.] 11th March 1789.

In execution of an act of the Legislature of this State, and in conformity to my own wishes, I do myself the honor to enclose a copy of the said act, together with copies of the several papers, on which it was founded, and to which it refers.
It is needless for commentaries on transactions so extraordinary and flagitious: but I cannot forbear to observe, that, whilst proceedings of this kind are permitted, it will be wholly out of the power of this State to preserve that Peace with the Savages which, it would seem, is so much the object of the Union—It has, unfortunatly, been some time the lot of the good people of this County to be made the subject of much calumny & opprobrium abroad, when the true cause was ascribable to men invested with public trust. And who, instead of pursuing the objects of their appointment, have suffered themselves to be lured into the debauching principles of Speculation, tempted by the rich taritory, easy navigation, and salubrious climate, within the limits of our Republic: so that our advantages, afforded to us by the liberal hand of Nature, and of our exertions in the late War, have become our curse. I have no doubt, Sir, of your feeling sensibly for our situation, and that you will, by your Vigilence and Zeal for the safety and general welfare of the United States, point out effectual measures in our behalf in future—Inclosed is a Copy of my letter of this date to the Governor of North Carolina. I am &c.

Geo. Walton

